 Case 2:20-cv-02492-SRC Document 16 Filed 06/16/20 Page 1 of 14 PageID: 747



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 JORGE M.,                                                Civil Action No. 20-2492 (SRC)

                Petitioner,

        v.                                                           OPINION

 WILLIAM J. ANDERSON, et al.,

                Respondents.


CHESLER, District Judge:

       Presently before the Court is the petition for a writ of habeas corpus of Petitioner, Jorge

M., filed pursuant to 28 U.S.C. § 2241. (ECF No. 1). Also before the Court are Petitioner’s

purported motion seeking a temporary restraining order (ECF No. 7), and the parties consent

motion to seal Petitioner’s medical records. (ECF No. 15). Following an order to answer, the

Government filed responses to the petition and TRO motion (ECF Nos. 5, 10), to which Petitioner

replied. (ECF No. 6, 13).      For the following reasons, this Court will deny the petition without

prejudice, will deny Petitioner’s TRO motion, and will grant the parties consent motion to seal.



I. BACKGROUND

       Petitioner is a twenty-four year old native and citizen of Honduras. (Document 1 attached

to ECF No. 5 at 1). He illegally entered the United States in or around the year 2000 with his

family. (Document 12 attached to ECF No. 1 at 7). In April 2013, the Government commenced

removal proceedings against Petitioner. (Id. at 2-3). On April 24, 2013, Petitioner appeared with

counsel before an immigration judge and conceded the charge of removability, but sought and was

granted a continuance to investigate and pursue avenues for relief from removal. (Id. at 3).
    Case 2:20-cv-02492-SRC Document 16 Filed 06/16/20 Page 2 of 14 PageID: 748



Although Petitioner was initially taken into immigration custody following the institution of

removal proceedings, the Government released him from custody on July 9, 2013, and Petitioner’s

removal proceedings were transferred to the immigration court’s non-detained docket. (Document

3 attached to ECF no. 5 at 1-2). Petitioner’s counsel next appeared for a hearing on November 5,

2013, at which point Petitioner’s removal proceedings were continued in light of his case’s transfer

to the non-detained, adult docket. (Id. at 2). Petitioner was thereafter scheduled for hearings on

February 2015, November 2016, July 2017, and September 2017, but each of these hearings was

continued by the immigration court due to various court issues. (Id.).

        Following Petitioner’s arrest and, ultimately conviction, on charges including possession

of marijuana, Petitioner was taken back into immigration detention pursuant to 8 U.S.C. § 1226(c)

on December 19, 2017, and his removal proceedings were transferred to the detained docket.

(Document 3 attached to ECF No. 5 at 2). Following several continuances requested by Petitioner,

Petitioner next appeared before an immigration judge on April 4, 2018, at which point Petitioner

requested and received another adjournment to permit more time to prepare applications for relief

from removal, but was denied bond as the immigration judge found no jurisdiction to grant bond

under § 1226(c). (Id.). Petitioner then appeared again on May 16, 2018, and filed applications for

relief from removal. (Id. at 3-4). Petitioner thereafter requested and received a series of

adjournments and continuances, leading to his matter being adjourned through March 2019. (Id.

at 4). On February 19, 2019, Petitioner filed another adjournment, which was denied. (Id.). When

Petitioner appeared for his scheduled hearing on March 12, 2019, he again requested and was

granted an adjournment to April 25, 20191. (Id.). Petitioner thereafter requested and received two



1
  Petitioner chose to pursue this particular series of adjournments through July 2019 so that he
would reach the priority date for his Form I-485 application in the hopes that that application would
result in a change in his immigration status. (See Document 12 attached to ECF No. 1 at 4).
 Case 2:20-cv-02492-SRC Document 16 Filed 06/16/20 Page 3 of 14 PageID: 749



further adjournments to July 24, 2019. (Id. at 4-5). Following his appearance on July 24, 2019,

Petitioner’s matter was rescheduled for a merits hearing on October 8, 2019. (Id. at 5). The

Government thereafter requested a short continuance to October 30, 2019, and Petitioner’s merits

hearing was held on that date. (Id.). On November 18, 2019, the immigration judge issued his

decision denying Petitioner’s applications for relief and ordering Petitioner removed to Honduras.

(Document 12 attached to ECF No. 1). Petitioner thereafter appealed his removal order to the

Board of Immigration Appeals (“BIA” or “Board”), and that appeal remains pending at this time.

(Document 13 attached to ECF No. 1).

       Petitioner’s medical records indicate that he has made repeated use of the medical

department of the Essex County Correctional Facility and has received treatment during his time

in the facility. In November 2019, Petitioner received a chest x-ray, apparently as part of a

preventative check to determine whether Petitioner had TB. (ECF No. 11 at 1-2). On November

21, 2019, Petitioner went to the medical department and asserted that he believed that he needed

glasses as his eyesight was worsening. (Id. at 2-3). Petitioner received a vision check which

determined that he did have some sight issues, and was referred for an optometry appointment.

(Id. at 4). On December 11, 2019, Petitioner received an annual medical checkup, during which

it was determined that he had no issues other than some minor skin and scalp dryness for which

he was provided medicated skin cream and shampoo. (Id. at 7-8). Petitioner was also referred for

a dental cleaning, which he received on December 13. (Id. at 8-9). Petitioner received further

dental cleaning in March 2020. (Id. at 9).

       On April 23, 2020, Petitioner received a COVID-19 antibody test, which indicated that he

possessed antibodies suggesting that he both had been exposed to and was recovering from

COVID-19. (Id. at 10). He did not have a fever or oxygen issues at that time, and specifically
 Case 2:20-cv-02492-SRC Document 16 Filed 06/16/20 Page 4 of 14 PageID: 750



“denied any medical complaints” when questioned. (Id.). He was informed of the results,

instructed on social distancing and proper cleaning and hydration issues. (Id.). Based on this

result, Petitioner thereafter received daily vital sign monitoring from April 23 through April 30

with the exception of April 29. (Id. at 9-12). Petitioner did not have a fever or other apparent

medical issues during this monitoring period. (Id.). As a result of his positive antibody test,

Petitioner was moved to quarantine, and remained housed there for several weeks in a single

occupancy cell. (Document 7 attached to ECF No. 7 at 3). Institutional medical records for the

period after April 30 have not been provided.

        According to Petitioner, he has previously been diagnosed with both bipolar disorder and

anxiety, and has been a smoker for several years. (Id. at 2). According to an expert report

Petitioner has provided, Petitioner was prescribed medication for his mental issues while in the

Facility, but had them discontinued at his request in February 2019 as he felt them no longer

necessary. (Document 12 attached to ECF No. 7 at 1). Petitioner’s expert report further states that

his history of smoking “can lead to lung damage” and that, if Petitioner were to smoke to the point

of having sufficient lung damage, such damage could “place him at increased risk for contracting”

COVID 19 and could place him at “increased risk” of a more severe illness from the virus. (Id. at

1). This report, however, does not clearly state that Petitioner has any such lung damage at this

time. (Id. at 1-2). A second expert report Petitioner has provided suggest that quarantine and other

restrictions at Petitioner’s facility could exacerbate his history of mental issues and could cause

him a worsen the effects of those issues on Petitioner. (Document 13 attached to ECF No. 7). It

is clear from both this report and Petitioner’s own certification, however, that Petitioner’s mental

issues do not arise from COVID-19, and instead are merely likely to be exacerbated in a detention

setting. (Id.).
 Case 2:20-cv-02492-SRC Document 16 Filed 06/16/20 Page 5 of 14 PageID: 751




II. DISCUSSION

A. Legal Standard

       Under 28 U.S.C. § 2241(c), habeas relief may be extended to a prisoner only when he “is

in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §

2241(c)(3). A federal court has jurisdiction over such a petition if the petitioner is “in custody”

and the custody is allegedly “in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(c)(3); Maleng v. Cook, 490 U.S. 488, 490 (1989). As Petitioner is

currently detained within this Court’s jurisdiction, by a custodian within the Court’s jurisdiction,

and asserts that his continued detention violates due process, this Court has jurisdiction over his

claims. Spencer v. Kemna, 523 U.S. 1, 7 (1998); Braden v. 30th Judicial Circuit Court, 410 U.S.

484, 494-95, 500 (1973); see also Zadvydas v. Davis, 533 U.S. 678, 699 (2001).



B. Analysis

1. Petitioner’s Chavez-Alvarez claim

       In his original habeas petition, Petitioner raised a single claim – that his continued detention

without a bond hearing amounted to an unconstitutional application of 8 U.S.C. § 1226(c) in

violation of his Due Process rights, a claim which is based on the Third Circuit’s rulings in Diop

v. ICE/Homeland Sec., 656 F.3d 221, 231-35 (3d Cir. 2011), and Chavez-Alvarez v. Warden York

County Prison, 783 F.3d 469 (3d Cir. 2015). Although the Supreme Court abrogated the direct

holdings of both Diop and Chavez-Alvarez in Jennings v. Rodriguez, 538 U.S. ---, 138 S. Ct. 830

(2018), see Borbot v. Warden Hudson Cnty. Corr. Facility, 906 F.3d 274, 278-79 (3d Cir. 2018),

both courts in this District and the Third Circuit have recognized that the abrogation of the
 Case 2:20-cv-02492-SRC Document 16 Filed 06/16/20 Page 6 of 14 PageID: 752



constitutional avoidance holdings of Diop and Chavez-Alvarez did not rob those cases of all

precedential authority. Id.; see also Dryden v. Green, 321 F. Supp. 3d 496, 502 (D.N.J. 2018).

Specifically, the Third Circuit has noted that “Jennings did not call into question [the]

constitutional holding in Diop [and Chavez-Alvarez] that detention under § 1226(c) may violate

due process if unreasonably long.” Borbot, 906 F.3d 278-29; see also Dryden, 321 F. Supp. 3d at

502.

       After Jennings, it therefore remains the law in this Circuit that the as-applied

“constitutionality of [§ 1226(c) detention is] a function of the length of the detention [and t]he

constitutional case for continued detention without inquiry into its necessity becomes more and

more suspect as detention continues,” and “any determination on reasonableness [requires a]

highly fact specific” inquiry. Chavez-Alvarez, 783 F.3d at 474-75; see also Diop, 656 F.3d at 232,

234. An alien’s immigration detention may thus become an unconstitutional application of §

1226(c) where the prolonged nature of that detention becomes “so unreasonable [that it] amount[s]

to an arbitrary deprivation of liberty [which] cannot comport with the requirements of the Due

Process Clause.” Dryden, 321 F. Supp. 3d at 502; see also Demore, 538 U.S. at 432; Chavez-

Alvarez, 783 F.3d at 474. Although “aliens who are merely gaming the system to delay their

removal should not be rewarded with a bond hearing that they would otherwise not get under the

statute,” Chavez-Alvarez, 783 F.3d at 476, where an alien’s detention becomes unreasonably

prolonged merely because he has pursued valid challenges to his removal, his detention may

eventually become so arbitrary that the Due Process clause requires a bond hearing at which the

Government bears the burden of proving that Petitioner is either a flight risk or danger to the

community. See K.A. v. Green, No. 18-3436, 2018 WL 3742631, at * 4 (D.N.J. Aug. 7, 2018)

(detention of nineteen months in the absence of bad faith on Petitioner’s part warranted a bond
 Case 2:20-cv-02492-SRC Document 16 Filed 06/16/20 Page 7 of 14 PageID: 753



hearing where Petitioner was pursuing a valid petition for review before the Third Circuit and had

received a stay of removal); see also Carlos A. v. Green, No. 18-13356, 2019 WL 325543, at *4

(D.N.J. Jan. 25, 2019) (detention of over eighteen months).

       In this matter, Petitioner has been detained pursuant to § 1226(c) for a considerable length

of time – approximately two and a half years. While that length of time does raise questions

regarding the legitimacy of Petitioner’s continued detention, it alone is not dispositive, especially

in light of the actual reason for the numerous delays in Petitioner’s removal proceedings. Here,

Petitioner has been in removal proceedings since April 2013, and admitted at least some of his

charges of removability at that time. Despite this, Petitioner does not appear to have filed

significant applications for relief from removal until May 2018, five years after his proceedings

began and five months after he was placed in mandatory detention pursuant to § 1226(c). Since

Petitioner was taken into custody, Petitioner has been responsible for a significant portion of the

delay in his immigration proceedings – approximately a year and a half between his placement in

detention in December 2017 and the scheduling of his merits hearing in July 2019. Once

Petitioner’s hearing was scheduled, the Government requested only a short delay of less than a

month, after which Petitioner’s merits hearing was held. The immigration judge thereafter decided

Petitioner’s case within three weeks. A month later, in December 2019, Petitioner filed his appeal,

which has now been pending for six months. Thus, while Petitioner’s detention has been lengthy,

the majority of that detention is a direct result of Petitioner’s own choice to delay his final hearing

until after his priority date had arrived in the hopes that reaching that date might improve his

chances before the immigration judge. Petitioner cannot, in this matter, purposely delay his case

for a considerable period of time, and then cry foul about the length of his detention where his

immigration proceedings are thereafter concluded in a timely fashion. Although Petitioner may
 Case 2:20-cv-02492-SRC Document 16 Filed 06/16/20 Page 8 of 14 PageID: 754



not have acted in bad faith in delaying his proceedings, he cannot now use his delay tactics to

secure for himself a bond hearing to which he would not otherwise be entitled. Chavez-Alvarez,

783 F.3d at 476. Petitioner’s claim that his detention amounts to an unconstitutional application

of § 1226(c) is therefore denied.



2. Petitioner’s COVID-19 related claims

       In his motion seeking a temporary restraining order, Petitioner seeks to raise additional

claims seeking outright release based on the threat posed to him by the COVID-19 pandemic.

Essentially, Petitioner argues that his current conditions of confinement place him at risk of

contracting the virus, and that he in any event is at risk of exacerbating his psychiatric issues in

light of his placement in quarantine after his positive COVID-19 antibody test. Although the

Government acknowledges that the COVID-19 pandemic has posed a unique and substantial threat

to public health, it argues that habeas jurisdiction does not exist to address the sort of claim

Petitioner seeks to raise. In his reply brief, Petitioner attempts to avoid this issue by arguing that

he seeks to raise the issue of his conditions of confinement either as a means of buttressing his

Chavez-Alvarez claim or as a basis for the “interim relief” of outright release, relief not normally

available under Chavez-Alvarez, until such time as his Chavez-Alvarez claim is addressed by this

Court rather than as a stand-alone claim. To the extent Petitioner seeks interim release either via

a temporary restraining order, preliminary injunction, or relief pending the outcome of his Chavez-

Alvarez claim pursuant to Lucas v. Hadden, 790 F.2d 365 (3d Cir. 1986), his motion must be

denied as this Court has denied that claim on the merits. That said, although Petitioner makes this

argument in his reply that he does not seek to expand habeas jurisdiction to cover a conditions of

confinement claim, what he is trying to do – bootstrap a conditions of confinement claim to his
 Case 2:20-cv-02492-SRC Document 16 Filed 06/16/20 Page 9 of 14 PageID: 755



Chavez-Alvarez claim – is essentially indistinguishable from raising a stand-alone conditions of

confinement claim insomuch as he seeks to have this Court release him based on the conditions

under which he is housed rather than based merely on the fact or length of his detention.

         Neither the Third Circuit nor the Supreme Court have directly permitted a habeas case to

proceed on a claim challenging the conditions of confinement rather than the fact, length, or

execution of a conviction or detention order. See, e.g., Jorge V.S. v. Green, No. 20-3675, 2020

WL 1921936, at *2-4 (D.N.J. Apr. 21, 2020); Camacho Lopez v. Lowe, No. 20-CV-563, 2020 WL

1689874, at *4-5 (M.D. Pa. Apr. 7, 2020). Both the Supreme Court and Court of Appeals have

suggested, however, that habeas jurisdiction may exist in extreme circumstances to correct

unconstitutional conditions of confinement claim where “necessity require[s the] use” of a “habeas

remedy,” such as release, to rectify the alleged wrong. Ziglar v. Abbasi, --- U.S. ---, ---, 137 S. Ct.

1843, 1862-63 (2017); Preiser v. Rodriguez, 411 U.S. 475, 499 (1973); Ali v. Gibson, 527 F.2d

971, 975 n. 8 (3d Cir. 1978) (conditions of confinement claim could give rise “to a possible habeas

attack[, which may be] cognizable in a federal habeas action only in extreme cases”), superseded

by statute on other grounds as stated in Callwood v. Enos, 230 F.3d 627, 633 (3d Cir. 2000). It is

thus, at best, unclear whether habeas jurisdiction exists to address a conditions of confinement

claim.

         Even if this Court assumes, arguendo, that jurisdiction exists to consider such a claim as a

basis for habeas relief, Petitioner’s claim

                could be construed in two fashions – as a claim asserting that [his
                detention facility and its operators have] been deliberately
                indifferent to Petitioner’s medical needs, or as a claim asserting that
                the conditions under which he is detained amount to an
                unconstitutional application of punishment without a supporting
                conviction in violation of the Due Process Clause. As there is no
                clear guidance from the Courts of Appeals or Supreme Court on how
                to adjudicate such claims in light of an ongoing pandemic, many
Case 2:20-cv-02492-SRC Document 16 Filed 06/16/20 Page 10 of 14 PageID: 756



           courts have found that insufficient jail action in light of the virus can
           serve as a basis for release under [the circumstances], see, e.g,,
           Rafael L.O. v. Decker, No. 20-3481, 2020 WL 1808843 (D.N.J. Apr.
           9, 2020); Cristian A.R. v. Thomas Decker, et al., No. 20-3600
           (D.N.J. Apr. 12, 2020); Basank v. Decker, No. 20-2518, 2020 WL
           1481503 (S.D.N.Y. Mar. 26, 2020); Castillo v. Barr, No. 20-00605,
           2020 WL 1502864 (C.D. Cal. Mar. 27, 2020); Thakker v. Doll, No.
           20-480, 2020 WL 1671563 (M.D. Pa. Mar. 31, 2020); Malam v.
           Adducci, No. 20-10829, 2020 WL 1672662 (E.D. Mich. Apr. 5,
           2020); while many others have found that, where the jail takes
           adequate precautions in light of a given petitioner’s medical history,
           no such relief is warranted. See, e.g., Dawson v. Asher, No. 20-409,
           2020 WL 1304557 (W.D. Wa. Mar. 19, 2020) (rejecting TRO
           request because detainees could not succeed on merits of request for
           relief without at least showing concrete likelihood of actual injury
           as opposed to mere speculation in light of the legitimate
           governmental interest in detaining aliens throughout removal
           proceedings); Sacal-Micha v. Longoria, No. 20-37, 2020 WL
           1518861 (S.D. Tex. Mar. 27, 2020) (rejecting habeas TRO based on
           medical conditions of confinement claim as that claim normally
           must be brought under § 1983, and in any event such a claim is not
           likely to succeed in the absence of a showing of deliberate
           indifference to the detainees medical needs); Lopez v. Lowe, No. 20-
           563, 2020 WL 1689874 (M.D. Pa. Apr. 7, 2020) (denying request
           for TRO by habeas petitioner as he could not establish deliberate
           indifference to his medical needs).

                    Turning first to the issue of Petitioner’s medical needs, for
           an immigration detainee to make out a claim for relief based on a
           jail official’s insufficient treatment or deliberate indifference to his
           medical needs under the Due Process Clause, he must show both
           that he is subject to a sufficiently serious medical need, and that jail
           officials have been deliberately indifferent to that need. See, e.g.,
           Natale v. Camden Cnty. Corr. Facility, 318 F.3d 575, 581-82 (3d
           Cir. 2003); Parkell v. Morgan, 682 F. App’x 155, 159-60 (3d Cir.
           2017); King v. Cnty. of Gloucester, 302 F. App’x 92, 96 (3d Cir.
           2008). Even assuming that [the threat of] COVID-19 in and of itself
           is a sufficiently serious need, or that Petitioner’s [underlying
           conditions are] sufficiently serious to oblige the jail to take action to
           alleviate the risk presented by the virus, success on such a claim
           would still require Petitioner to show that officials at the jail were
           deliberately indifferent to that need – i.e. that Respondents “kn[e]w
           of and disregard[ed] an excessive risk to inmate health or safety.”
           Natale, 318 F.3d at 582 (quoting Farmer v. Brennan, 511 U.S. 825,
           837 (1994)). This requires that the [respondent] was “both [] aware
           of facts from which the inference could be drawn that a substantial
Case 2:20-cv-02492-SRC Document 16 Filed 06/16/20 Page 11 of 14 PageID: 757



             risk of serious harm exists and . . . dr[e]w th[at] inference.” Id.
             Where some treatment or proscriptive action designed to alleviate
             the medical need has been provided and the dispute is over the
             adequacy of the treatment or preventative steps taken, federal courts
             “are generally reluctant to second guess medical judgments and to
             constitutionalize claims which sound in state tort law.’” Everett v.
             Nort, 547 F. App’x 117, 121 (3d Cir. 2013) (quoting United States
             ex rel. Walker v. Fayette Cnty., 599 F.2d 573, 575 n. 2 (3d Cir.
             1979)).     Neither a detainee’s subjective dissatisfaction or
             disagreement with the professional judgment of medical staff as to
             how best to deal with a medical issue are normally sufficient to
             establish deliberate indifference. Hairston v. Director Bureau of
             Prisons, 563 F. App’x 893, 895 (3d Cir. 2014); White v. Napolean,
             897 F.2d 103, 110 (3d Cir. 1990); Andrews v. Camden Cnty., 95 F.
             Supp. 2d 217, 228 (D.N.J. 2000).

             ....

                     . . . A claim challenging conditions [of confinement] under
             the Due Process Clause [under the theory that those conditions
             amount to punishment in the absence of a supporting conviction in
             turn] has both a subjective and objective component – the objective
             component requiring a showing that the deprivation involved in the
             conditions was sufficiently serious, and the subjective component
             requiring that jail officials act with a sufficiently culpable mind.
             [Stevenson v. Carroll, 495 F.3d 62, 68 (3d Cir. 2007) (citing Bell v.
             Wolfish, 441 U.S. 520, 535-36 (1979))]. The subjective component
             can be established by showing an express intent to punish; or by
             showing that the conditions in question were arbitrary, purposeless,
             or excessive in relation to the ascribed governmental objective. Id.
             Conditions which are reasonably related to a legitimate government
             interest and which are not excessive in relationship to that interest
             will therefore not support a claim in the absence of a showing of an
             express intent to punish. Id. at 67-69. . . . [I]mmigration detention
             is clearly reasonably related to a legitimate government interest –
             the Government’s interest in securing those subject to removal
             proceedings pending the conclusion of those proceedings in order to
             ensure they do not abscond and that they attend those proceedings
             while also ensuring they are not a danger to the community in the
             meantime. See, Dawson, 2020 WL 1304557 at *2; see also
             Jennings, 138 S. Ct. at 836; Demore v. Kim, 538 U.S. 510, 523
             (2003); Zadvydas, 533 U.S. at 690-91.

Jorge V.S., 2020 WL 1921936 at *2-4.
Case 2:20-cv-02492-SRC Document 16 Filed 06/16/20 Page 12 of 14 PageID: 758



       Having reviewed the record of this matter, it is clear that the conditions under which

Petitioner has been contained are neither arbitrary, purposeless or excessive in light of the

Government’s clear interest in detaining criminal aliens under § 1226(c).           The documents

submitted in this matter show that the facility in which Petitioner is detained has taken numerous

concrete steps to mitigate and alleviate the threat COVID-19 poses to its inmates. These steps

include operating well below capacity, reducing the number of immigration detainees in each

housing unit, spacing bedding and other furniture to permit detainees to socially distance

throughout the day and while sleeping where possible, increased availability of medical staff

including having physicians present or on call twenty-four hours a day, twice daily visits to housing

units by nurses for symptom reporting, medical screening all inmates during intake for illness and

other disabilities including symptoms of COVID-19, health screenings of all staff and others

entering the building including temperature checks, increased cleaning and sanitization of the

facility, increased availability of soap and cleansers to detainees, limiting or eliminating entrance

into the building of outside volunteers and contractors, the provision of masks and other protective

equipment to staff, requiring staff to wear masks and gloves at all times, and the provision of masks

to any detainees or inmates showing symptoms of infection. (Document 5 attached to ECF no. 5

at 1-15). The facility has also put into place procedures to manage the infected and those exposed

to those infected with COVID-19: those claiming symptoms are evaluated immediately via sick

calls, with any showing symptoms being given masks; those whose symptoms are mild or limited

are treated inhouse and given antiviral medication and placed in quarantine in single occupancy

cells for at least fourteen days; those with more serious symptoms are instead transferred to a local

hospital for treatment; detainees who are asymptomatic but who have been exposed to the virus

are placed in a separate cohorted unit which has “amply room for social distancing” and isolated
 Case 2:20-cv-02492-SRC Document 16 Filed 06/16/20 Page 13 of 14 PageID: 759



for fourteen days during which they are monitored for developing symptoms. (Id. at 10-15). Taken

together, all of these steps indicate that the facility is taking the threat of the virus very seriously,

and has taken significant steps towards reducing the risk posed by the virus and caring for both

those who have been infected or exposed and those who have not. This Court thus finds that the

conditions under which Petitioner has been housed are not arbitrary, purposeless, or excessive –

instead they are specifically tailored to the threat posed by the virus and government issued

guidance for detention facilities. As Petitioner has not otherwise shown an express intent to punish

him on the part of the facility’s staff, Petitioner has failed to show that his conditions of

confinement are unconstitutionally punitive. and those conditions serve as no basis for habeas

relief.

          Petitioner’s claim fares no better when construed as a claim asserting that the jail has been

deliberate indifferent to his medical needs. Based on the record before this Court, it fully appears

that the jail’s medical staff have treated Petitioner on each instance that he sought aid, including

by medicating him for his psychiatric issues until Petitioner requested that he cease receiving those

medications. The jail staff, upon receiving a test that indicated that Petitioner likely had contracted

and was in the process of recovering from the COVID-19 virus, placed him in medical quarantine

and began conducting daily monitoring of Petitioner’s condition. These actions do not indicate

deliberate indifference on the part of jail staff either to the general threat of COVID-19 or to

Petitioner’s specific medical issues. At best, Petitioner appears to want to have his cake and eat

it, too – he seeks to fault the jail for not doing “enough” to curb the threat of COVID-19 to him,

but then faults the jail for placing him in isolation following his test result – a step taken specifically

to curb the threat of COVID-19 – because Petitioner has pre-existing mental health issues which

he fears may be exacerbated. Petitioner cannot have it both ways. Taken as a whole, the record
Case 2:20-cv-02492-SRC Document 16 Filed 06/16/20 Page 14 of 14 PageID: 760



does not indicate any deliberate indifference on the part of jail staff, and instead indicates that

Petitioner has received treatment for his medical issues. Petitioner’s claims in his TRO motion

therefore fail to state an adequate basis for habeas relief as either stand-alone claims or as bases

for interim relief. Petitioner has thus failed to show any meritorious basis for habeas relief or his

release, and both his habeas petition and motion seeking a restraining order are denied. Given

Petitioner’s interests in the confidentiality of his medical records, the consent of the parties, and

the fact that filings in immigration habeas cases are not presumptively available to the public at

large, however, this Court will grant the parties’ consent motion to seal Petitioner’s medical

records.




III. CONCLUSION

       For the reasons stated above, Petitioner’s habeas petition (ECF No. 1) and motion seeking

a temporary restraining order (ECF No. 7) are denied without prejudice, and the parties’ consent

motion seeking to seal Petitioner’s medical records (ECF No. 15) is granted. An appropriate order

follows.



                                                          s/ Stanley R. Chesler
                                                       STANLEY R. CHESLER
                                                       United States District Judge


Dated: June 16, 2020
